Rost, J.,

delivered the opinion of the court.
The plaintiff attached the steamer Mississippian for wages due him as carpenter on board of her.
The counsel appointed by the court to represent the absent defendants filed a general denial.
On the trial of the cause, the plaintiff adduced proof of the length of time during which he had been employed, and several of the witnesses stated what they conceived his services to be worth : it being shown by the defendants’ counsel, that the, plaintiff had agreed to receive from the officers of the boat a sum less than the sum claimed, or than that to which the evidence might have entitled him, the District Court gave judgment in his favor for that sum, and the defendants appealed.
The sum allowed appears to have been acknowledged by one of the defendants as being justly due the plaintiff and we are at a loss to understand how the defendants could have expected to maintain a plea of prescription for any part of it. This appeal was taken for delay, and the plaintiff is entitled to the damages which he claims.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs in both courts, and ten per cent, damages for a frivolous appeal.